PER CURIAM.
B.C., a minor child, was adjudicated guilty of burglary of an occupied structure and petit theft. The judge imposed sentence without consideration of a predisposition report, as required by section 39.052(4)(a), Florida Statutes (1995). The record contains no evidence that appellant waived consideration of the predisposition report. This appeal followed.
We affirm appellant’s adjudication of guilt, but vacate his sentence pursuant to this court’s decision in B.B. v. State, 647 So.2d 268 (Fla. 4th DCA 1994). We remand for a new disposition hearing with instructions that appellant either waive his right to consideration of a predisposition report on the record or, alternatively, that the trial court order and consider a predisposition report prior to final disposition of the matter.
WARNER, PARIENTE and STEVENSON, JJ„ concur.